CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Three Month LIBOR Floating Rate Senior Notes Due 2009 $1,250,000,000 $38,375 Federal Funds (Open) Floating Rate Senior Notes Due 2009 $750,000,000 $23,025 One Month LIBOR Floating Rate Senior Notes Due 2010 $750,000,000 $23,025 Three Month LIBOR Floating Rate Senior Notes Due 2010 $1,000,000,000 $30,700 PROSPECTUS Dated January 25, 2006 Pricing Supplement No. 280 to PROSPECTUS SUPPLEMENT Registration Statement No. 333-131266 Dated January 25, 2006 Dated May 2, 2007 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Three Month LIBOR Floating Rate Senior Notes Due 2009 Federal Funds (Open) Floating Rate Senior Notes Due 2009 One Month LIBOR Floating Rate Senior Notes Due 2010 Three Month LIBOR Floating Rate Senior Notes Due 2010 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Three Month LIBOR Floating Rate Senior Notes Due 2009 (the “three month LIBOR floating rate notes due 2009”), the Global Medium-Term Notes, Series F, Federal Funds (Open) Floating Rate Senior Notes Due 2009 (the “federal funds (open) floating rate notes due 2009”), the Global Medium-Term Notes, Series F, One Month LIBOR Floating Rate Senior Notes Due 2010 (the “one month LIBOR floating rate notes due 2010”) or the Global Medium-Term Notes, Series F, Three Month LIBOR Floating Rate Senior Notes Due 2010 (the “three month LIBOR floating rate notes due 2010” and, together with the three month LIBOR floating rate notes due 2009, the federal funds (open) floating rate notes due 2009 and the one month LIBOR floating rate notes due 2010, the “notes”) prior to the maturities thereof. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and the section of the accompanying prospectus called “Description of Debt Securities—Floating Rate Debt Securities,” subject to and as modified by the provisions described below. On October 1, 2006, The Bank of New York succeeded JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank) as the trustee under the Senior Debt Indenture under which the notes are issued. Three Month LIBOR Floating Rate Notes Due 2009 Federal Funds (Open) Floating Rate Notes Due 2009 Principal Amount: $1,250,000,000 Principal Amount: $750,000,000 Maturity Date: May 7, 2009 Maturity Date: May 7, 2009 Settlement Date Settlement Date (Original Issue Date): May 7, 2007 (Original Issue Date): May 7, 2007 Interest Accrual Date: May 7, 2007 Interest Accrual Date: May 7, 2007 Issue Price: 100% Issue Price: 100% Specified Currency: U.S. dollars Specified Currency: U.S. dollars Redemption Percentage Redemption Percentage at Maturity: 100% at Maturity: 100% Base Rate: LIBOR Reuters Base Rate: Federal Funds (Open) Rate Spread (Plus or Minus): Plus 0.05% Spread (Plus or Minus): Plus 0.15% Index Maturity: Three months Index Maturity: N/A Index Currency: U.S. dollars Index Currency: N/A (continued on the next page) (continued on the next page) Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. MORGAN STANLEY ABN AMRO INCORPORATED BARCLAYS CAPITAL CALYON SECURITIES (USA) DEUTSCHE BANK HVB MIZUHO SECURITIES USA INC. RAMIREZ & CO., INC. RBC CAPITAL MARKETS SANTANDER INVESTMENT SCOTIA CAPITAL UTENDAHL CAPITAL PARTNERS, L.P. WACHOVIA SECURITIES WELLS FARGO SECURITIES Three Month LIBOR Floating Rate Notes Due 2009 (continued) Federal Funds (Open) Floating Rate Notes Due 2009 (continued) Initial Interest Rate: The Base Rate plus 0.05%; to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date Initial Interest Rate: The Base Rate plus 0.15%; to be determined by the Calculation Agent on the business day prior to the Original Issue Date Interest Payment Dates: Each February 7, May 7, August 7 and November 7, commencing August 7, 2007 Interest Payment Dates: Each February 7, May 7, August 7 and November 7, commencing August 7, 2007 Interest Payment Period: Quarterly Interest Payment Period: Quarterly Interest Reset Dates: Each Interest Payment Date Interest Reset Dates: Each business day Interest Reset Period: Quarterly Interest Reset Period: Daily Interest Determination Interest Determination Dates: The second London banking day prior to each Interest Reset Date Dates: The business day prior to each Interest Reset Date Reporting Service: Reuters (Page LIBOR01) Reporting Service: Reuters as the successor service to Moneyline Telerate, with Reuters page 5 as the successor to Telerate page 5 Business Days: New York Business Days: New York Calculation Agent: The Bank of New York (as successor to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)) Calculation Agent: The Bank of New York (as successor to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)) Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof CUSIP: 61747YBJ3 CUSIP: 61747YBK0 ISIN: US61747YBJ38 ISIN: US61747YBK01 Other Provisions: None Other Provisions: None One Month LIBOR Floating Rate Notes Due 2010 Three Month LIBOR Floating Rate Notes Due 2010 Principal Amount: $750,000,000 Principal Amount: $1,000,000,000 Maturity Date: May 7, 2010 Maturity Date: May 7, 2010 Settlement Date Settlement Date (Original Issue Date): May 7, 2007 (Original Issue Date): May 7, 2007 Interest Accrual Date: May 7, 2007 Interest Accrual Date: May 7, 2007 Issue Price: 100% Issue Price: 100% Specified Currency: U.S. dollars Specified Currency: U.S. dollars Redemption Percentage Redemption Percentage at Maturity: 100% at Maturity: 100% Base Rate: LIBOR Reuters Base Rate: LIBOR Reuters Spread (Plus or Minus): Plus 0.11% Spread (Plus or Minus): Plus 0.10% Index Maturity: One Month Index Maturity: Three months Index Currency: U.S. dollars Index Currency: U.S. dollars (continued on the next page) (continued on the next page) PS-2 One Month LIBOR Floating Rate Notes Due 2010 (continued) Three Month LIBOR Floating Rate Notes Due 2010 (continued) Initial Interest Rate: The Base Rate plus 0.11%; to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date Initial Interest Rate: The Base Rate plus 0.10%; to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date Interest Payment Dates: The 7th of each month, commencing June 7, 2007 Interest Payment Dates: Each February 7, May7, August 7 and November 7, commencing August 7, 2007 Interest Payment Period: Monthly Interest Payment Period: Quarterly Interest Reset Dates: Each Interest Payment Date Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Monthly Interest Reset Period: Quarterly Interest Determination Interest Determination Dates: The second London banking day prior to each Interest Reset Date Dates: The second London banking day prior to each Interest Reset Date Reporting Service: Reuters (Page LIBOR01) Reporting Service: Reuters (Page LIBOR01) Business Days: New York Business Days: New York Calculation Agent: The Bank of New York (as successor to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)) Calculation Agent: The Bank of New York (as successor to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)) Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof Minimum Denominations: $100,000 and integral multiples of $1,000 in excess thereof CUSIP: 61747YBL8 CUSIP: 61747YBM6 ISIN: US61747YBL83 ISIN: US61747YBM66 Other Provisions: None Other Provisions: None PS-3 Supplemental Information Concerning Plan of Distribution On May 2, 2007, we agreed to sell to the managers listed below, and they severally agreed to purchase,the principal amounts of notes set forth opposite their respective names below at a net price of 99.85% for the three month LIBOR floating rate notes due 2009 and the federal funds (open) floating rate notes due 2009, and at a net price of 99.80% for the one month LIBOR floating rate notes due 2010 and the three month LIBOR floating rate notes due 2010, each of which we refer to as the “purchase price” for those series of notes.The purchase price for the three month LIBOR floating rate notes due 2009 and the federal funds (open) floating rate notes due 2009 in each case equals the stated issue price of 99.85% less a combined management and underwriting commission of 0.15% and the purchase price for the one month LIBOR floating rate notes due 2010 and the three month LIBOR floating rate notes due 2010 in each case equals the stated issue price of 99.80% less a combined management and underwriting commission of 0.20%. Name Principal Amount of Three Month LIBOR Floating Rate Notes Due 2009 Principal Amount of Federal Funds (Open) Floating Rate Notes Due 2009 Morgan Stanley & Co. Incorporated $1,087,500,000 $652,500,000 ABN AMRO Incorporated 12,500,000 7,500,000 Barclays Capital Inc. 12,500,000 7,500,000 Calyon Securities (USA) Inc. 12,500,000 7,500,000 Deutsche Bank Securities Inc. 12,500,000 7,500,000 HVB Capital Markets, Inc. 12,500,000 7,500,000 Mizuho Securities USA Inc. 12,500,000 7,500,000 Samuel A. Ramirez & Company, Inc. 12,500,000 7,500,000 RBC Capital Markets Corporation 12,500,000 7,500,000 Santander Investment Securities Inc. 12,500,000 7,500,000 Scotia Capital (USA) Inc. 12,500,000 7,500,000 Utendahl Capital Partners, L.P. 12,500,000 7,500,000 Wachovia Capital Markets, LLC 12,500,000 7,500,000 Wells Fargo Securities, LLC 12,500,000 7,500,000 Total $1,250,000,000 $750,000,000 Name Principal Amount of One Month LIBOR Floating Rate Notes Due 2010 Principal Amount of Three Month LIBOR Floating Rate Notes Due 2010 Morgan Stanley & Co. Incorporated $652,500,000 $870,000,000 ABN AMRO Incorporated 7,500,000 10,000,000 Barclays Capital Inc. 7,500,000 10,000,000 Calyon Securities (USA) Inc. 7,500,000 10,000,000 Deutsche Bank Securities Inc. 7,500,000 10,000,000 HVB Capital Markets, Inc. 7,500,000 10,000,000 Mizuho Securities USA Inc. 7,500,000 10,000,000 Samuel A. Ramirez & Company, Inc. 7,500,000 10,000,000 RBC Capital Markets Corporation 7,500,000 10,000,000 Santander Investment Securities Inc. 7,500,000 10,000,000 Scotia Capital (USA) Inc. 7,500,000 10,000,000 Utendahl Capital Partners, L.P. 7,500,000 10,000,000 Wachovia Capital Markets, LLC 7,500,000 10,000,000 Wells Fargo Securities, LLC 7,500,000 10,000,000 Total $750,000,000 $1,000,000,000 PS-4 With respect to notes to be offered or sold in the United Kingdom, each manager agrees (1) that it has only communicated or caused to be communicated and will only communicate or cause to be communicated an invitation or inducement to engage in investment activity (within the meaning of Section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received by such manager in connection with the issue or sale of the notes in circumstances in which Section 21(1) of the FSMA does not apply to us, and (2) that it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by such manager in relation to the notes in, from or otherwise involving the United Kingdom. Each manager agrees that it will not offer or sell any notes, directly or indirectly, in Japan or to, or for the benefit of, any resident of Japan (which term as used herein means any person resident in Japan including any corporation or other entity organized under the laws of Japan) or to others for the re-offering or re-sale, directly or indirectly, in Japan or to a resident of Japan except pursuant to an exemption from the registration requirements of, and otherwise in compliance with, the Securities and Exchange Law of Japan and other relevant laws and regulations of Japan. Furthermore, each manager agrees that it will not purchase, deliver, offer or sell the notes or possess or distribute offering material in relation to the notes in any jurisdiction if such purchase, delivery, offer or sale or the possession or distribution of such offering material would not be in compliance with any applicable law or regulation or if any consent, approval or permission is needed for such purchase, delivery, offer or sale or the possession or distribution by such manager or for or on behalf of us unless such consent, approval or permission has been previously obtained. United States Federal Income Taxation The notes will be treated as variable rate debt instruments for U.S. federal income tax purposes, as described in the section of the accompanying prospectus supplement called “United States Federal Taxation—Tax Consequences to U.S. Holders— Notes— Floating Rate Notes.” If you are a non-U.S. investor, please refer to the section of the accompanying prospectus supplement called “United States Federal Taxation—Tax Consequences to Non-U.S. Holders.” Non-U.S. investors should also note that the discussion in the accompanying prospectus supplement does not address the tax consequences to non-U.S. investors for whom income or gain in respect of the notes is effectively connected with a trade or business in the United States. Such non-U.S. investors should consult their own tax advisors regarding the potential tax consequences of an investment in the notes. You are urged to consult your own tax advisors regarding all aspects of the U.S. federal tax consequences of investing in the notes, as well as any tax consequences arising under the laws of any state, local or foreign taxing jurisdiction. PS-5
